Citation Nr: 0929938	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-39 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to December 
1998.  

This appeal arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In his November 2005 notice of disagreement the Veteran 
limited the issue on appeal to the initial rating assigned 
for GERD.  


FINDINGS OF FACT

1.  A June 1997 endoscope in service includes diagnostic 
impressions of esophagitis, a hiatal hernia, gastropathy, a 
normal duodenum and was suspicious for GERD and H. pylori 
related gastritis.  

2.  After the Veteran's symptoms failed to respond to medical 
treatment, in January 1998 a laproscopic Nissen 
fundoplication was performed with repair of the hiatal 
hernia.  

3.  Status post Nissen fundoplication, the Veteran developed 
difficulty swallowing and a possible stricture of the 
esophagus was diagnosed.  

4.  There is no evidence the Veteran has difficulty 
swallowing liquids.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for GERD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims has 
held that where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  

The Veteran's records of treatment have been obtained.  The 
Veteran appeared and gave testimony before the undersigned 
Veterans Law Judge in May 2009.  He has been examined by VA.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Initial Rating for GERD

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App 589 (1991).  These regulations include 
38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work

By way of background, service treatment records reveal the 
Veteran had symptoms of abdominal pain, vomiting and 
heartburn.  A June 1997 endoscopic examination found 
esophagitis, a hiatal hernia, gastropathy, a normal duodenum 
but was suspicious for GERD and H. pylori related gastritis.  
After medical treatment with Prevacid for a period of six 
months there was minimal improvement.  In December 1997, it 
was determined he was a candidate for a Nissen 
fundoplication.  A laproscopic Nissen fundoplication was 
performed with repair of the hiatal hernia in January 1998.  
September 1998 service treatment records reveal that the 
Veteran's GERD improved markedly after the operation, 
although he had dysphagia, with solids but not with liquids.  
The examination revealed he was negative for a hernia.  The 
assessment was status post open Nissen with probable 
stricture.  Three weeks later he was seen again.  He had no 
problem drinking liquids but felt that food got hung up with 
solids.  He was chopping his food finely.  The Veteran did 
not want an upper GI and felt his symptoms had improved.  On 
his November 1998 Report of Medical History the physician 
noted a history of hernia repair in January 1998.  

The Veteran submitted his initial claim for benefits in March 
2005.  Thereafter, an  August 2005 upper gastrointestinal 
evaluation with X-rays found minimal gastroesophageal reflux.  
VA Fee Basis examination was conducted in July 2005.  The 
Veteran reported having difficulty swallowing solid food.  He 
also reported having back and stomach pain, and that his 
medication was not working, which made it very hard for him 
to eat.  GERD was diagnosed.  

The Schedule for Rating Disabilities does not include a 
specific diagnostic code for rating GERD.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  

In assigning a rating, the RO used the criteria for rating 
disability caused by hiatal hernia.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).  While the Veteran had a hiatal 
hernia, service treatment records indicate it was repaired in 
January 1998.  No hernia has been found or diagnosed since 
January 1998.  The Veteran's post operative symptoms were 
attributed to GERD and to a probable stricture of the 
esophagus.  His symptoms of difficulty swallowing are also 
consistent with that diagnosis.  

Based on his history the Board has concluded the Diagnostic 
Code which is analogous to the anatomy involved, the 
esophagus, and to the symptoms, difficulty swallowing, is the 
Diagnostic Code provided for rating strictures of the 
esophagus.  With moderate stricture of the esophagus a 30 
percent rating is assigned.  Severe stricture, permitting 
only liquids is rated as 50 percent disabling.  Stricture of 
the esophagus permitting passage of liquids only, with marked 
impairment of general health is rated as 80 percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2008).  

The Veteran has consistently complained of difficulty 
swallowing in service, to VA care providers and examiners and 
at his hearing.  That difficulty is consistent with moderate 
stricture of the esophagus.  The evidence supports an initial 
rating of 30 percent for GERD.  

A higher initial rating than 30 percent is not for 
assignment.  There is no evidence that the Veteran is unable 
to swallow solids and only is permitted liquids.  In service 
the Veteran specifically stated he did not have difficulty 
swallowing liquids.  In July 2005 he reported difficulty 
swallowing solid food only.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.   In this case 
the symptoms noted after the Veteran's Nissen fundoplication, 
at service separation and in VA treatment and examination 
records are consistent.  There is no basis in the record for 
staged ratings for GERD.  


ORDER

A initial rating of 30 percent for GERD is granted, subject 
to regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


